--------------------------------------------------------------------------------

EXHIBIT 10.1

LETTER OF INTENT

This Letter of Intent is made the 18th day of May, 2005

BETWEEN:

GARUDA MINERALS INC., a Nevada corporation with its principal executive offices
located at 502 – 1978 Vine Street, Vancouver, British Columbia, Canada V6K 4S1

(“Garuda”)

OF THE FIRST PART

AND:

NEWHAVEN RESOURCES LIMITED, a Ghanaian registered mining, exploration and
services company, located at P.O. Box 9918 (Airport), Accra, Ghana.

(“Newhaven”)

OF THE SECOND PART

AND:

AQUARIAN GOLD CORPORATION, a corporation incorporated in the U.S. with its
principal executive offices located at 500-666 Burrard Street, Vancouver,
British Columbia, Canada.

(“Aquarian”)

OF THE THIRD PART

This letter of intent constitutes an agreement and is legally binding on all
parties,

WHEREAS Newhaven has represented that it is the sole recorded and beneficial
owner in and to a recognisance licence in the Ho Property (the “Property”)
described in Schedule “A” attached hereto, previously optioned to Aquarian;

--------------------------------------------------------------------------------

- 2 -

AND WHEREAS Newhaven, now wishes to grant to Garuda or its planned subsidiary, a
Ghanaian corporation, the exclusive right and option to acquire a 65% right,
title and interest in and to the Property on the terms and conditions
hereinafter set forth;

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises,
the mutual covenants herein set forth and the sum of One Dollar of U.S. currency
now paid by Garuda to Newhaven (the receipt whereof is hereby acknowledged) and
the sum of One Dollar of U.S. currency now paid to by Garuda to Aquarian (the
receipt whereof is hereby acknowledged), the Parties hereto do hereby mutually
covenant and agree as follows:

1.       
Definitions
     
The following words, phrases and expressions shall have the following meanings:
   
(a)     
“Work Commitment” includes all direct or indirect expenses (net of government
incentives and net of payments to Newhaven pursuant to Paragraph 2 hereof of or
incidental to Explorations Operations);
   
(b)     
“Mineral Products” means the commercial end products derived from operating the
Property as a mine;
   
(c)     
“Exploration Operations” includes:
     
(i)     
every kind of work done on or with respect to the Property by or under the
direction of Garuda during the Option Period or pursuant to an approved Work
Program except expansion of the property boundaries; and
     
(ii)     
without limiting the generality of the foregoing, includes the work of
assessment, geophysical, geochemical and geological surveys, studies and
mapping, investigating, drilling, designing, examining equipping, improving,
surveying, shaft sinking, raising, cross-cutting and drifting, searching for,
digging, trucking, sampling, working and procuring minerals, ores and metals, in
surveying and bringing any mineral claims to lease or patent, in doing all other
work usually considered to be prospecting, exploration, development, a
feasibility study, mining work, milling, concentration, bonification or ores and
concentrates, as well as the separation and extraction of mineral products;
   
(d)     
“Option Period” means the period from the date hereof to the date at which
Garuda has performed its obligations to acquire its 65% interest in the Property
or the date the option expires as set out in Section 2 hereof, whichever shall
be the lesser period;
   
(e)     
“Work Program” means, a program of work reasonably acceptable to both parties in
respect of a particular Property, contained in a written document setting out in
reasonable detail:


--------------------------------------------------------------------------------

- 3 -

   
(i)
an outline of the Explorations Operations proposed to be undertaken and
conducted on the Property, specifically stating the period of time during which
the work contemplated by the proposed program is to be done and performed; and
           
(ii)
the estimated cost of such Explorations Operations including a proposed budget
providing for estimated monthly cash requirements in advance and giving
reasonable details.
           
reasonably acceptable to both parties hereto.
       
(g)
“Property” means the recognisance exploration mining leases or claims described
in Schedule “A”.
      2.  
Option

                                 Newhaven hereby grants to Garuda the sole
exclusive right and option (the “Option”) to earn a 65% interest in the Property
exercisable as follows:

  (a) on or before May 17, 2006 Garuda makes a Work Commitment of $300,000 on
the Property

and following which Garuda shall be deemed to have exercised the Option (the
“Exercise Date”) and shall be entitled to 65% right, title and interest in and
to the Property with the full right and authority to equip the Property for
production and operate the Property as a mine, subject to the rights of Newhaven
and Aquarian.

3.                              Transfer of Title

                                 Garuda shall be entitled to record the Garuda
Transfer with the appropriate government offices to effect transfer of legal
title of the Property into its own name upon the full and complete exercise of
the Option by Garuda. In the event Garuda Transfer is recorded Newhaven and
Aquarian shall be entitled to record notices of each of their interests.

4.                              Exploration Operations during and after Option

                                 During the Option Period, Garuda, through its
subsidiary, a Ghanaian company to be incorporated, shall conduct the Exploration
Operations on the Property in conjunction with Newhaven. Newhaven shall invoice
Garuda in respect of its expenses of such Explorations Operations from time to
time and the prompt payment of such invoices when due shall constitute
Expenditures by Garuda as contemplated under Section 2 hereof. After the
expiration of the Option Period, each of the parties shall contribute to ongoing
operations in their respective percentages, except that Newhaven shall only
contribute to expenses once Garuda and Acquarian have spent a further $200,000
on the Property.

--------------------------------------------------------------------------------

- 4 -

5.                              Assignment

                                 During the Option Term, no party shall sell,
transfer, assign, mortgage, pledge or otherwise encumber its interest in this
Agreement or its right or interest in the Property without the consent of the
other parties, such consent to be not unreasonably withheld, provided that any
party shall be permitted to assign this Agreement to an “affiliate”, as that
term is defined in The Company Act (Nevada). It will be a condition of any
assignment under this Agreement that such assignee shall agree in writing to be
bound by the terms of this Agreement applicable to the assignor.

6.                              Termination

                                 This Agreement shall forthwith terminate in
circumstances where:

  (a)     
Garuda fails to make the payments for or carry out the expenditures required in
Section 2 of this Agreement on or before the dates set out herein; or
    (b)     
Garuda gives notice of termination to Newhaven, which it shall be at liberty to
do at any time after the execution of this Agreement and the payment of the
amount set forth in clause 4(b) hereof. If and when Garuda elects to terminate
this agreement, at such time the Property will be returned to Newhaven.

7.                              Representations, Warranties and Covenants of
Newhaven

                                 Newhaven represents, warrants and covenants to
and with Garuda as follows:

  (a)     
Newhaven has full power and authority to carry on its business and to enter into
this Agreement and any agreement or instrument referred to or contemplated by
this Agreement;
    (b)     
the Agreement constitutes a legal, valid and binding obligation of Newhaven;
    (c)     
the Property is accurately described in Schedule “A”, is in good standing under
the laws of the jurisdiction in which it is located and is free and clear of all
liens, charges and encumbrances;
    (d)     
Newhaven is the sole recorded and beneficial owner of a recognisance licence on
the Property and has the exclusive right to enter into this Agreement and all
necessary authority to transfer its interest in the Property in accordance with
the terms of this Agreement;
    (e)     
no person, firm or corporation has any interest in a recognisance, prospecting
or mining licence on the Property other than Newhaven, and no person, firm or
corporation is entitled to any royalty or other payment in the nature of rent or
royalty on any minerals, ores, metals or concentrates or any other such products
removed from the Property other than the government of the country of Ghana
pursuant to statute;


--------------------------------------------------------------------------------

- 5 -

  (f)     
upon request by Garuda, and at the sole cost of Garuda, Newhaven shall deliver
or cause to be delivered to Garuda copies of all available maps and other
documents and data in its possession respecting the Property; and
    (g)     
subject to performance by Garuda of its obligations under Section 2, during the
Option Period, Newhaven will keep the Property in good standing, free and clear
of all liens, charges and encumbrances, will carry out all Explorations
Operations on the Property in a miner-like fashion, will obtain all necessary
licenses and permits as shall be necessary.

8.                              Representations, Warranties and Covenants of
Garuda

                                 Garuda represents, warrants and covenants to
and with Newhaven that:

  (a)     
Garuda has full power and authority to carry on its business and to enter into
this Agreement and any agreement or instrument referred to or contemplated by
this Agreement;
    (b)      this Agreement constitutes a legal, valid and binding obligation of
Garuda.

9.                              Aquarian Interest

                                 Upon Garuda exercising the Option and obtaining
a 65% ownership interest in the Property, Newhaven shall continue to own 25% of
the Property and Aquarian shall be granted the remaining 10% interest in the
Property. Aquarian agrees that other than the rights and interests granted to
Aquarian pursuant to this agreement, Aquarian has no other right or title in or
to the Property and is not entitled to any other rights, fees or claims from
either Garuda or Newhaven with respect to the Property. Aquarian represents that
it is not entitled to and shall not claim any royalty or other payment in the
nature of rent or royalty on any minerals, ores, metals or concentrates or any
other such products removed from the Property other than pursuant to its 10%
interest.

10.                             Indemnity and Survival of Representations

                                 The representations and warranties hereinbefore
set out are conditions on which the parties have relied in entering into this
Agreement and shall survive the acquisition of any interest in the Property by
Garuda and each of the parties will indemnify and save the other harmless from
all loss, damage, costs, actions and suits arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by them and contained in this Agreement.

                                 Newhaven agrees to indemnify and save harmless
Garuda from any liability to which it may be subject arising from any
Explorations Operations carried out by Newhaven or at is direction on the
Property. Garuda agrees to indemnify and save harmless Newhaven from any
liability to which it may be subject arising from any Explorations Operations
carried out by Garuda or at its direction on the Property.

--------------------------------------------------------------------------------

- 6 -

11.                             Confidentiality

                                 The parties hereto agree to hold in confidence
all information obtained in confidence in respect of the Property or otherwise
in connection with this Agreement other than in circumstances where a party has
an obligation to disclose such information in accordance with applicable
securities legislation, in which case such disclosure shall only be made after
consultation with the other party.

12.                             Further Assurances and Long Form Agreement

                                  Each of the parties agrees to negotiate in
good faith to reach a long form agreement regarding the subject matter of this
Agreement. If no long form agreement is reached, however, this letter of intent
agreement shall govern the rights and obligations of and between the parties.
Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order fully to perform and carry out the
terms of this Agreement.

13.                             Enurement

                                 This Agreement will enure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns.

14.                             Option Only

                                 This is an option only and except as herein
specifically provided otherwise, nothing herein contained shall be construed as
obligating Garuda to do any acts or make any payments hereunder, and any act or
acts or payment or payments as shall be made hereunder shall not be construed as
obligating Garuda to do any further act or make any further payment or payments.

15.                             Currency

                                 All references to currency in this agreement
are to U.S. dollars unless otherwise stated.

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the 18th day of May, 2005

--------------------------------------------------------------------------------

- 7 -

GARUDA MINERALS INC.                      Per:  /s/ C. Robin Relph     
Authorized Signatory:                NEWHAVEN RESOURCES LIMITED                 
    Per:  /s/ Bruce Luckman      Authorized Signatory:                AQUARIAN
GOLD CORPORATION                      Per:  /s/ Jurgen Wolf      Authorized
Signatory:   


--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION OF PROPERTY

 

The Property consists of an exploration license in the form of an EPA
certificate from the Environment Protection Agency of Ghana on an area of
approximately 200 km2 located near the town of Ho, in the Volta region of Ghana.

--------------------------------------------------------------------------------